United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Somerdale, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-885
Issued: November 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2011 appellant filed a timely appeal from a December 1, 2010 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has more than an eight percent impairment of the left arm
for which he received a schedule award.
On appeal, appellant’s attorney asserts that a conflict in medical evidence exists
regarding the degree of appellant’s left upper extremity impairment. He further asserts that
OWCP should have adjudicated appellant’s schedule award under the fifth edition of the

1

5 U.S.C. §§ 8101-8193.

American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)2 (hereinafter) rather than the sixth edition.3
FACTUAL HISTORY
On August 7, 1998 OWCP accepted that appellant, then a 44-year-old city letter carrier,
sustained a fracture to his left thumb and a contusion of the right forearm as the result of a dog
bite on July 24, 1998. Appellant stopped work on the day of the injury and returned to limited
duty on July 29, 1998. He later resumed regular duties as a letter carrier.
On July 27, 2004 appellant filed a schedule award claim. In a December 4, 2003 report,
Dr. David Weiss, an attending osteopath, advised that under the fifth edition of the A.M.A.,
Guides appellant had a 13 percent impairment of the left arm.4 In a report dated June 15, 2004,
he advised that, under the fifth edition of the A.M.A., Guides, appellant had a 41 percent
impairment of the left upper extremity. In reports dated August 21, 2006 and July 11, 2007, an
OWCP medical adviser reviewed the medical evidence and advised that appellant had a 24
percent impairment of the left upper extremity.
OWCP determined that a conflict in medical evidence arose between the opinions of
Dr. Weiss and an OWCP medical adviser. On August 7, 2007 it referred appellant to Dr. Zohar
Stark, a Board-certified orthopedic surgeon, for an impartial evaluation. In an August 21, 2007
report, Dr. Stark advised that, under the fifth edition of the A.M.A., Guides, appellant had a 9
percent impairment due to loss of sensation of half of the ulnar and radial palmar nerves to the
left thumb and that, under Table 18-1, he had a 3 percent disability or a total 12 percent
impairment of the left arm.5
In February 2010, OWCP referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedic surgeon, for a second-opinion evaluation. In a February 18, 2010 report, Dr. Smith
noted appellant’s complaints of throbbing pain and dysesthetic sensation in the distribution of the
radial digital nerve of the left thumb. He advised that he had reviewed the statement of accepted
facts and medical record and provided physical examination findings, noting a well-healed
sensitive scar over the radial volar surface of the left thumb. Dr. Smith provided range of motion
measures of the left thumb, noting 5 centimeters (cm) of adduction; 40 degrees of radial
adduction;6 6 cm of opposition; 40 degrees of flexion at the metacarpophalangeal (MCP) joint;
10 degrees of extension; 60 degrees of flexion of the interphalangeal (IP) joint; and 10 degrees of
extension. He diagnosed sensitive laceration of the radial volar aspect of the left nondominant
thumb and healed thumb fracture and puncture wounds of the forearm and advised that appellant
2

A.M.A., Guides (5th ed. 2001).

3

Id. at (6th ed. 2008).

4

Supra note 2.

5

Drs. Weiss and Stark and an OWCP medical adviser also provided impairment ratings for the right upper
extremity. On August 20, 2010 appellant was granted a schedule award for a three percent impairment of the right
upper extremity. This decision is not at issue in this case and has not been appealed to the Board.
6

It appears that the physician meant radial abduction. See Table 15-30, A.M.A., Guides, supra note 3 at 468.

2

was at maximum medical improvement. Dr. Smith stated that, in accordance with Table 15-30
of the sixth edition of the A.M.A., Guides, the measurements for range of motion of appellant’s
left thumb fell into grade modifier 1, the mild category and that his range of motion deficits
yielded a 15 percent digital impairment. In accordance with Table 15-12, he converted the
digital impairment to an upper extremity impairment, finding a five percent left upper extremity
impairment due to loss of motion. Dr. Smith stated that, under Table 15-21, appellant had a
moderate sensory deficit of the radial palmar digital nerve for a class 1, three percent upper
extremity impairment. He then combined the motor deficit of five percent with the sensory
deficit of three percent, for a total eight percent impairment of the left upper extremity.
In an April 18, 2010 report, Dr. Andrew A. Merola, an OWCP medical adviser who is
Board-certified in orthopedic surgery, noted his review of Dr. Smith’s report. He advised that
February 18, 2010 was the date of maximum medical improvement and agreed with Dr. Smith’s
conclusion that appellant had a five percent upper extremity impairment due to loss of motion of
the left thumb and a three percent impairment due to sensory loss, for a total eight percent left
upper extremity impairment.
By decision dated April 30, 2010, appellant was granted a schedule award for an eight
percent impairment of the left upper extremity, for a total of 24.96 weeks, to run from
February 18 to August 11, 2010. On May 7, 2010 appellant, through his attorney, requested a
hearing. At the hearing, held by video conference on September 8, 2010, appellant testified that
he still had pain, numbness and weakness of the left thumb. His attorney argued that a conflict in
medical evidence existed regarding appellant’s left upper extremity impairment and that he had
requested that Dr. Weiss provide an impairment rating in accordance with the sixth edition of the
A.M.A., Guides. The record was held open for 30 days.
In a December 1, 2010 decision, an OWCP hearing representative affirmed the April 30,
2010 decision. She noted that no new medical evidence was submitted after the September 8,
2010 hearing and the case record contained no medical evidence supporting a greater impairment
under the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP adopted the
A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.10
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

For decisions issued after May 1, 2009, the sixth edition is used.11 The sixth edition of the
A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World Health
Organization’s International Classification of Functioning, Disability and Health (ICF).12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.13
ANALYSIS
OWCP accepted appellant’s claim that he sustained an employment-related fracture of
the left thumb and contusion of the right forearm on July 24, 1998 when he was bit by a dog. On
July 24, 2004 appellant filed a schedule award and by decision dated April 30, 2010, was granted
a schedule award for an eight percent impairment of the left upper extremity.14
Regarding appellant’s argument on appeal that the fifth edition of the A.M.A., Guides
should be used in assessing his impairment, the Board notes that the method used in rating
impairment for purposes of a schedule award is a matter which rests in the sound discretion of
the Director. In the case, Harry D. Butler,15 the Board addressed OWCP’s use of the A.M.A.,
Guides to evaluate impairment since the first edition single volume published in 1971. The
Director has adopted the subsequent editions of the A.M.A., Guides and stated that the specific
date when use of each edition should be made applicable to claims under FECA. Appellant has
not established that the Director abused the discretion delegated under section 8107 of FECA or
the implementing federal regulations to make the sixth edition of the A.M.A., Guides applicable
to all claimants as of May 1, 2009. The fact that the sixth edition revises the evaluation methods
used in previous editions does not establish an abuse of discretion. As noted in FECA Bulletin
No. 09-03,16 the American Medical Association periodically revises the A.M.A., Guides to
incorporate current scientific clinical knowledge and judgment and to establish standardized
methodologies for calculating permanent impairment.

11

FECA Bulletin No. 09-03 (issued March 15, 2009).

12

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
13

See also, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(d)
(August 2002).
14

Appellant was also granted a schedule award for a three percent permanent impairment of the right upper
extremity on August 20, 2010. As he has not filed an appeal with the Board of the August 20, 2010, it is not at issue
in this case.
15

43 ECAB 859 (1992).

16

Supra note 10.

4

The sixth edition of the A.M.A., Guides became effective on May 1, 2009.17 Following
the September 8, 2010 hearing, the record was held open for 30 days and an OWCP hearing
representative did not issue her decision until December 1, 2010. During that period no further
medical evidence was received and the hearing representative found that the weight of the
medical evidence rested with the opinion of Dr. Smith, as supported by that of an OWCP
medical adviser.
The sixth edition of the A.M.A., Guides provides that, under certain circumstances, range
of motion may be selected as an alternative approach in rating impairment.18
In his February 18, 2010 report, Dr. Smith first advised that, under Table 15-30 of the
sixth edition of the A.M.A., Guides, Thumb Range of Motion, appellant’s left thumb fit into the
grade 1 category. He indicated that 60 degrees of IP joint flexion yielded a 1 percent digital
impairment; zero degrees of extension yielded a 1 percent impairment; 40 degrees of MCP joint
flexion yielded a 2 percent impairment; a minus 10 extensor lag of the MCP joint yielded a 1
percent impairment; 5 cm of adduction yielded a 4 percent impairment; 40 degrees of radial
abduction yielded a 2 percent impairment; and 6 cm of opposition yielded a 4 percent
impairment, yielded a total digital impairment due to loss of motion of 15 percent.19 In
accordance with Table 15-12, Dr. Smith then properly converted the digital impairment to an
upper extremity impairment, finding that appellant had a five percent upper extremity
impairment due to loss of left thumb motion.20 He then found that, under Table 15-21,
Peripheral Nerve Impairment, appellant had a class 1, moderate sensory deficit of the radial
palmar digital nerve for a three percent upper extremity impairment.21 Dr. Smith then combined
the five percent impairment due to loss of thumb motion with the three percent sensory
impairment, finding a total eight percent impairment of the left upper extremity. Dr. Merola
agreed with Dr. Smith’s conclusion that appellant had five percent impairment due to loss of
thumb motion with the three percent sensory impairment, for a total eight percent impairment of
the left upper extremity.22
As there is no additional probative medical evidence regarding appellant’s entitlement to
a schedule award under the sixth edition of the A.M.A., Guides, a conflict in medical evidence

17

Id.

18

A.M.A., Guides, supra note 3 at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated
using range of motion are followed by an asterisk. Id. In this case, the Digital Regional Grid includes an asterisk
for thumb fractures. Id. at 393.
19

Id. at 468.

20

Id. at 421.

21

Id. at 438.

22

The Board notes that the A.M.A., Guides provide that range of motion impairments can be modified using
Table 15-35. Id. at 477. Appellant would not be entitled to an increased schedule award by using this table.

5

was not established. OWCP properly found that he has no more than eight percent impairment
for the left upper extremity.23
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in an
increased impairment.
CONCLUSION
The Board finds that appellant has no more than an eight percent permanent impairment
of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2010 decision of the Office of
Workers’ Compensation is affirmed.
Issued: November 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

See B.C., Docket No. 10-2061 (issued May 19, 2011).

6

